            Case 3:19-bk-32911                            Doc 11         Filed 09/24/19 Entered 09/24/19 09:35:43             Desc Main
                                                                        Document      Page 1 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        SOUTHERN DISTRICT OF OHIO

 In re                                                                               )        Case No. 3:19-bk-32911
 Aaron C. Cox-Mangum                                                                 )
                                                                                     )    Chapter 13
                                           Debtor(s)                                 )    Judge Guy R. Humphrey

                                                                            CHAPTER 13 PLAN

1. NOTICES
 The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
 separately.

 This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule (“LBR”) 3015-1. “Debtor” means
 either a single debtor or joint debtors as applicable. “Trustee” means Chapter 13 Trustee. Section “§” numbers refer to sections of
 Title 11 of the United States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
 Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
               Debtor        is not eligible for a discharge.
               Joint Debtor        is not eligible for a discharge.
     Initial Plan.
     Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and
 must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
 adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any
 changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly reflected
 in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
 If an item is not checked, the provision will be ineffective if set out later in the Plan.
     This Plan contains nonstandard provisions in Paragraph 13.
     The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
 Paragraph(s) 5.1.2 and/or 5.1.4.
     The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2 and 5.4.3.

 NOTICE TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
 discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
 one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your claim
 may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is filed.


2. PLAN PAYMENT AND LENGTH

2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1700.00 per month. [Enter step payments below, if any.]
The Debtor shall commence payments within thirty (30) days of the petition date.

2.1.1 Step Payments, if any:

2.2 Unsecured Percentage.

  Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of                   0.00   % on each allowed
nonpriority unsecured claim.

   Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
$     . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
allowed nonpriority unsecured claim is estimated to be no less than       %. LBR 3015-1(c)(2).

2.3 Means Test Determination.



                                                                               Page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11         Filed 09/24/19 Entered 09/24/19 09:35:43              Desc Main
                                                                        Document      Page 2 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
  Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the Plan must be a
minimum of thirty-six (36) months but not to exceed sixty (60) months.

   Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, projected length of the Plan must be
sixty (60) months.

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total plan payment to the
Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of the
total plan payment to the Trustee. LBR 3070- 1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

 Name of Lessor/Secured Creditor                                     Property Description                Monthly Payment Amount
 Universal 1 Credit Union                                            2014 Chevy Malibu LTZ 78649 miles   25.00
                                                                     car

4. SECURED CLAIMS: TIMING REQUIREMENTS; SERVICE REQUIREMENTS

4.1          Non-Government Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of
             the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may propose to
             eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor
             proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must be
             filed on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or
             nonpossessory, nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
             judicial lien or security interest may be promptly filed after it is discovered.

4.2          Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to
             modify and eliminate the secured claim of a governmental unit may be made only by motion or claim objection. Rule
             3012(c). Any motion or claim objection that includes a request to determine the amount of the secured claim of a
             governmental unit (including any such motion or claim objection that also includes a request to determine the amount of the
             secured claim of a non-governmental entity) may be filed only after the governmental unit files a proof of claim or after the
             time for filing one has expired. Rule 3012, advisory committee note (2017 Amendments).

4.3          Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or 5.4.3, the motion,
             Plan or claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons and
             complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General Order 22-2.

4.4          Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on the property
             interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying debt determined under
             nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or (c) completion of the Plan --at which
             time the lien will terminate and be released by the creditor

5. PAYMENTS TO CREDITORS

                                                                     SUMMARY OF PAYMENTS BY CLASS

 Class                                                               Definition                          Payment/Distribution by Trustee
 Class 1                                                             Claims with Designated Specific     Paid first in the monthly payment
                                                                     Monthly Payments                    amount designated in the Plan
 Class 2                                                             Secured Claims with No              Paid second and pro rata with other
                                                                     Designated Specific Monthly         Class 2 claims.
                                                                     Payments and Domestic Support
                                                                     Obligations (Arrearages)
 Class 3                                                             Priority Claims                     Paid third and pro rata with other
                                                                                                         Class 3 claims.
 Class 4                                                             Nonpriority Unsecured Claims        Paid fourth and pro rata with other
                                                                                                         Class 4 claims.

                                                                                   Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43                     Desc Main
                                                                     Document      Page 3 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
Class 5                        Claims Paid by a Non-Filing Co-                                               Not applicable
                               Debtor or Third Party
Class 6                        Claims Paid by the Debtor                                                     Not applicable

Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are available,
the maximum number of Classes may receive distributions concurrently. Notwithstanding the above, the Trustee is authorized within
the Trustee’s discretion to calculate the amount and timing of distributions as is administratively efficient.

5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan payment is calculated in
an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the statutory Trustee fee. If
the Debtor makes a payment that is less than the full plan payment amount, the Trustee will make distributions on Class 1 claims in
the order of priority set forth in the Bankruptcy Code.

5.1.1 Maintenance of Regular Mortgage Payments

Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition. Arrearages shall be paid
as Class 2 claims.

Trustee disburse.

 Name of Creditor                                   Property Address                   Residence (Y/N)                 Monthly Payment Amount
 Wells Fargo Bank                                   4020 Terre Linda Drive             Y                               1,000.00
                                                    Dayton, OH 45424
                                                    Montgomery County
Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only
be paid directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
 Name of Creditor                   Property Address                  Residence (Y/N)                Monthly Payment Amount
  None

5.1.2 Modified Mortgages or Liens Secured by Real Property [“Cramdown/Real Property”]

The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s principal residence, (2)
claims secured by other assets in addition to the Debtor’s principal residence, or (3) claims for which the last payment on the original
payment schedule for a claim secured only by a security interest in real property that is the Debtor’s principal residence is due before
the date on which the final payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured claim. See
Paragraph 4 for more information.

 Name of                                     Property Address                 Value of Property                Interest Rate Minimum Monthly
 Creditor/Procedure                                                                                                          Payment
 None


5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable [“910 Claims/Personal
Property”]

The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the Debtor’s
personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition date. The proof of
claim amount will control, subject to the claims objection process.

 Name of Creditor                  Property Description                Purchase Date       Estimated Claim         Interest Rate   Minimum Monthly
                                                                                           Amount                                  Payment Including
                                                                                                                                   Interest
 -NONE-                                                                                    $                                       $

5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable [“Cramdown/Personal Property”]
                                                                              Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11         Filed 09/24/19 Entered 09/24/19 09:35:43                     Desc Main
                                                                        Document      Page 4 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)

The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a claim is in excess
of the value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority unsecured
claim. See Paragraph 4 for more information.

 Name of                                 Property Description               Purchase/             Value of Property   Interest Rate   Minimum Monthly
 Creditor/Procedure                                                         Transaction Date                                          Payment Including
                                                                                                                                      Interest
 Universal 1 Credit                      2014 Chevy Malibu LTZ 7/2015                             $9,000.00           6.00%           $181.00
 Union                                   78649 miles
                                         car
    Motion
    Plan
    Claim Objection
 Name of                                 Property Description               Purchase/             Value of Property   Interest Rate   Minimum Monthly
 Creditor/Procedure                                                         Transaction Date                                          Payment Including
                                                                                                                                      Interest
 Snap On Credit LLC                      Miscellaneous Tools                2016                  500.00              6.00%           20.00

     Motion
     Plan
     Claim Objection

5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

If neither box is checked, then presumed to be none.
    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor becomes
subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the Trustee.

 Name of Holder                                                      State Child Support Enforcement Agency,     Monthly Payment Amount
                                                                     if any
 -NONE-                                                                                                          $

5.1.6 Executory Contracts and Unexpired Leases

The Debtor rejects the following executory contracts and unexpired leases.

             Notice to Creditor of Deadline to File Claim for Rejection Damages: A proof of claim for rejection damages must be filed
             by the creditor within seventy (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim shall be
             treated as a Class 4 nonpriority unsecured claim.

 Name of Creditor                                                                        Property Description
 -NONE-

The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the Court, all motor
vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage shall be cured in monthly
payments prior to the expiration of the executory contract and unexpired lease. The Debtor may not incur debt to exercise an option to
purchase without obtaining Trustee or Court approval. LBR 4001-3.

Trustee disburse.

 Name of Creditor                  Property Description Regular Number of                Monthly                 Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease          as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date
                                                                                   Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11         Filed 09/24/19 Entered 09/24/19 09:35:43                    Desc Main
                                                                        Document      Page 5 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
Name of Creditor Property Description Regular Number of                                  Monthly               Estimated Arrearage Contract/Lease
                                      Payments                                           Contract/Lease        as of Petition Date Termination Date
                                      Remaining as of                                    Payment
                                      Petition Date
 -NONE-                                                                                  $                     $

Debtor direct pay.

 Name of Creditor                  Property Description Regular Number of                Monthly               Estimated Arrearage Contract/Lease
                                                        Payments                         Contract/Lease        as of Petition Date Termination Date
                                                        Remaining as of                  Payment
                                                        Petition Date
 -NONE-                                                                                  $                     $

5.1.7 Administrative Claims

The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees beyond
those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth below. LBR
2016-1(b).

 Name of Claimant                                   Total Claim                          Amount to be Disbursed by       Minimum Monthly Payment
                                                                                         Trustee                         Amount
 Wayne P. Novick/Elizabeth M. 3,700.00                                                   2,660.00                        300.00
 Chinault 0030248/00767

5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC SUPPORT
OBLIGATIONS (ARREARAGES)

5.2.1 Secured Claims with No Designated Monthly Payments

The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

 Name of Creditor                                                                        Estimated Amount of Claim
 Gander Road Homeowners Association                                                      $346.00
 Wells Fargo Bank                                                                        $20,000.00

5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

    Trustee disburse
    Debtor direct pay

The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental unit and
the estimated arrearage amount shall be listed below.

 Name of Holder                                                      State Child Support Enforcement Agency,   Estimated Arrearage
                                                                     if any
 -NONE-                                                                                                                                                     $

5.3 CLASS 3 - PRIORITY CLAIMS

Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims
under § 507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third
and shall be paid pro rata with other Class 3 claims.

5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
                                                                                  Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43                 Desc Main
                                                                     Document      Page 6 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)

Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.

5.4.1 Wholly Unsecured Mortgages/Liens

The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663 (6th Cir.
2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s website at
www.ohsb.uscourts.gov.

                 Name of Creditor/Procedure                                 Property Address

 -NONE-

                 Motion
                 Plan
                 Value of Property                           SENIOR Mortgages/Liens                                Amount of Wholly Unsecured
                                                             (Amount/Lienholder)                                   Mortgage/Lien
                 $                                                                                                 $

5.4.2 Judicial Liens Impairing an Exemption in Real Property

The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See Paragraph 4
for additional information. Preferred form motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.

                 Name of                                 Property Address                      Value of Property        Exemption
                 Creditor/Procedure
                 Universal 1 Credit                      4020 Terre Linda Drive Dayton, OH     $168,000.00              $145,425.00
  1              Union                                   45424
                                                                                               Debtor's Interest        Statutory Basis
                      Motion                                                                   $168,000.00              Ohio Rev. Code Ann. §
                      Plan                                                                                              2329.66(A)(1) ~Homestead

                                        OTHER Liens or Mortgages                                 Judicial Lien        Amount of Judicial Lien to be
                                        (Amount/Lienholder Name)                                                      Avoided
 1               Montgomery County Treasurer - $0.00                                     $17,547.03                   $17,547.03
                 Wells Fargo Bank - $115,689.00
                 United States of America - $43,321.00                                   Recorded Date                Effective Upon:
                                                                                         3/14/2019                    Discharge
                 Name of                                 Property Address                      Value of Property        Exemption
                 Creditor/Procedure
                 Mariner Finance LLC                     4020 Terre Linda Drive Dayton, OH     $168,000.00              $145,425.00
  2.                                                     45424
                      Motion                                                                   Debtor's Interest        Statutory Basis
                      Plan                                                                     $168,000.00              Ohio Rev. Code Ann. §
                                                                                                                        2329.66(A)(1) ~Homestead

                                        OTHER Liens or Mortgages                                 Judicial Lien        Amount of Judicial Lien to be
                                        (Amount/Lienholder Name)                                                      Avoided




                                                                               Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11           Filed 09/24/19 Entered 09/24/19 09:35:43                   Desc Main
                                                                          Document      Page 7 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
      Name of            Property Address                                                         Value of Property           Exemption
      Creditor/Procedure
 2.              Montgomery County Treasurer - $0.00                                         $1396.95                      $1396.95
                 Wells Fargo Bank - $115,689.00
                 United States of America - $43,321.00                                       Recorded Date                 Effective Upon:
                                                                                             2/18/2018                     Discharge




                 Name of                                 Property Address                         Value of Property           Exemption
                 Creditor/Procedure
                 Capital One Bank                        4020 Terre Linda Drive Dayton, OH        $168,000.00                 $145,425.00
  3                   Motion                             45424
                      Plan                                                                        Debtor's Interest           Statutory Basis
                                                                                                  $168,000.00                 Ohio Rev. Code Ann. §
                                                                                                                              2329.66(A)(1) ~Homestead

                                        OTHER Liens or Mortgages                                     Judicial Lien         Amount of Judicial Lien to be
                                        (Amount/Lienholder Name)                                                           Avoided
 3               Montgomery County Treasurer - $0.00                                         $4035.19                      $4035.19
                 Wells Fargo Bank - $115,689.00
                 United States of America - $43,321.00                                       Recorded Date                 Effective Upon:
                                                                                             9/20/2018                     Discharge

5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal property and may be
avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are available on the
Court’s website at www.ohsb.uscourts.gov.

 Name of                             Property Description Value of Property                   Exemption                   Amount of Security Interest to
 Creditor/Procedure                                                                                                       be Avoided
 -NONE-                                                               $                       $                           $

  Motion                                                                                      Statutory Basis             Effective Upon:
  Plan


5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544

The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The Debtor or the
Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent that the Trustee has
standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim exists that would benefit the
estate.

 Name of Creditor                                                    Action to be Filed By                      Address of Property
 -NONE-                                                              Debtor
                                                                     Trustee

5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY


                                                                                   Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43      Desc Main
                                                                     Document      Page 8 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or third party.

 Name of Creditor                                                                 Name of Payor
 -NONE-

5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

 Name of Creditor                                                                 Monthly Payment Amount
 -NONE-

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon confirmation of
the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule 3015(g)(2).

 Name of Creditor                                                                 Description of Property
 -NONE-

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in paragraph
5.1.1, secured claims shall be paid interest at the annual percentage rate of 6.0 % based upon a declining monthly balance on the
amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit Corp. (In re Till),
541 U.S. 465 (2004).

    This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at           %
          from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed during the Plan
term by April 30 of each year.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and
shall turnover any balance in excess of such amount to the Trustee. Unless otherwise ordered by the Court, tax refunds turned over to
the Trustee shall be distributed by the Trustee for the benefit of creditors. Any motion to retain a tax refund in excess of the amount set
forth above shall be filed and served pursuant to LBR 9013-3(b).

9. OTHER DUTIES OF THE DEBTOR

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance,
or Any Other Amount

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding personal injury,
workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
                                                                            Page 8 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43      Desc Main
                                                                     Document      Page 9 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
Bankruptcy Rules or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

10. INSURANCE




10.1 Insurance Information

As of the petition date, the Debtor’s real and personal property is insured as follows.

 Property Address/                        Insurance Company             Policy Number       Full/Liability     Agent Name/ Contact
 Description                                                                                                   Information
 2014 Chevrolet Malibu
 4020 Terre Linda Drive,
 Dayton, OH 45424

10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement motor
vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the unpaid
secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall
continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after paying the
secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

    Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b)

    Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules or
the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.




                                                                             Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43         Desc Main
                                                                     Document     Page 10 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)


 Nonstandard Provisions

 The mortgage held by United States of America/Wells Fargo Bank, NA shall not receive payments during this case. The debt does not become due
 until 4/1/2047 and no monthly payments are required pursuant to the terms of the loan.




By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

  Debtor's Attorney
  /s/ Wayne P. Novick/Elizabeth M. Chinault
  Wayne P. Novick/Elizabeth M. Chinault 0030248/00767
  Date: September 16, 2019

 Debtor                                                                              Joint Debtor
 /s/ Aaron C. Cox-Mangum
 Aaron C. Cox-Mangum
 Date:      September 16, 2019                                                       Date:




                                                                            Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11        Filed 09/24/19 Entered 09/24/19 09:35:43           Desc Main
                                                                       Document     Page 11 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)

                                        NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

               Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

           Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

           If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the later of: 1) fourteen (14)
     days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days from the date set forth in the certificate of
     service of this Plan. If a timely objection to the Plan is filed within seven (7) days of the confirmation hearing date, the
     confirmation hearing will be rescheduled. Rule 3015(f).

          Your objection to the Plan, explaining your position, must be filed with the Court and mailed by ordinary U.S. Mail to the
     United States Bankruptcy Court.

                                                                     120 West Third Street, Dayton OH 45402

     OR your attorney must file the objection using the Court’s ECF System.

                                       The Court must receive your objection on or before the applicable deadline above.

     You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
     U.S. Mail to:

     Aaron Cox-Mangum, 4020 Terre Linda Drive, Dayton, OH 45424
     Wayne P. Novick
     Jeffrey M. Kellner, Chapter 13 Trustee

     and the United States trustee.

           If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
     enter an order confirming the Plan without further hearing or notice.




                                                                                 Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43   Desc Main
                                                                     Document     Page 12 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)

                                                                          Certificate of Service

        I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing through the court's ECF
System on all ECF participants registered in this case at the email address registered with the Court and (ii) by ordinary U.S. Mail on
September 24, 2019 addressed to:


 Synchrony Bank
 c/o PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541

 Aaron Cox-Mangum
 4020 Terre Linda Drive
 Dayton, OH 45424

 Assured Credit Services
 2541 Far Hills Ave.
 Dayton, OH 45419
 Attorney General of Ohio
 Collections Enforcement Attn: BNK Staff
 150 E. Gay St., 21st Floor
 Columbus, OH 43215
 BMW Financial
 5550 Britton Pkwy
 PO #2071996
 Hilliard, OH 43026
 Capital One Bank
 ATTN: Legal Department
 4851 Cox Road
 Glen Allen, VA 23060
 Capital One Bank
 c/o Richard D. Fairbank CEO
 1680 Capital One Drive
 Mc Lean, VA 22102
 Capital One Bank
 PO Box 85015
 Richmond, VA 23285
 Gander Road Homeowners Association
 Attn Legal Department
 PO Box 24763
 Dayton, OH 45424
 Gander Road Homeowners Association
 Attn Legal Department
 PO Box 24763
 Dayton, OH 45424
 Gander Road Homeowners Association
 Attn Legal Department
 PO Box 24763
 Dayton, OH 45424
 Internal Revenue Service
 Insolvency, Group 1
 550 Main St., Rm. 3525
 Cincinnati, OH 45202
 Internal Revenue Service
 P.O. Box 21126
 Philadelphia, PA 19114
 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 James Colabianchi, Jr. Esq.
 120 Corporate Blvd

                                                                              Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43   Desc Main
                                                                     Document     Page 13 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
 Norfolk, VA 23502
 Jefferson Capital Systems LLC
 16 McLeland Road
 Saint Cloud, MN 56303
 Kohls
 PO Box 3115
 Milwaukee, WI 53201
 Manley Deas Kockalski
 P.O. Box 165028
 Columbus, OH 43216
 Mariner Finance LLC
 c/o Corp Service Company as RA
 50 West Broad Street, Suite 1330
 Dayton, OH 45422
 Mariner Finance LLC
 8211 Town Center Drive
 Attn: Josh Johnson, CEO
 Nottingham, MD 21236
 Montgomery County Treasurer
 451 West Third Street
 Dayton, OH 45422
 Ohio Bureau of Workers Compensation
 30 W. Spring St.
 PO Box 15567
 Columbus, OH 43215
 Ohio Department of Taxation
 ATTN: Bankruptcy Division
 P.O. Box 530
 Columbus, OH 43266-0030
 Ohio Dept. of Job and Family Services
 Collections Section
 P.O. Box 182404
 Columbus, OH 43218-2404
 Portfolio Recovery
 120 Corporate Blvd
 Norfolk, VA 23502
 Portfolio Recovery
 120 Corporate Blvd
 Norfolk, VA 23502
 Portfolio Recovery
 120 Corporate Blvd
 Norfolk, VA 23502
 Portfolio Recovery
 120 Corporate Blvd
 Norfolk, VA 23502
 Public Storage
 2120 Harshman Rd
 Dayton, OH 45424
 Secretary of Housing & Urban Develop
 451 Seventh Street SW
 Washington, DC 20410
 Snap On Credit
 950 Technology Way, Suite 301
 Libertyville, IL 60048
 Stephen D. Miles
 18 W. Monument Avenue
 Dayton, OH 45402
 Stephen D. Miles
 18 W. Monument Avenue
 Dayton, OH 45402
 SYNCB/Amazon
 4125 Windward Plaza
 Alpharetta, GA 30005
 SYNCB/Lowes
                                                                            Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43   Desc Main
                                                                     Document     Page 14 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
 4125 Windward Plaza
 Alpharetta, GA 30005
 U.S. Attorney for the S.D. of Ohio
 221 East 4th St
 Suite 400
 Cincinnati, OH 45202
 United States of America
 Secretary of Hud, c/o US Attorney
 200 West Second Street, Suite 600
 Dayton, OH 45402
 Universal 1 Credit Union
 1 River Park Drive
 Dayton, OH 45409
 Universal 1 Credit Union
 1 River Park Drive
 Dayton, OH 45409
 Universal 1 Credit Union
 1 River Park Drive
 Attn: Loren Rush CEO/President
 Dayton, OH 45409
 Universal 1 Credit Union
 1 River Park Drive
 Dayton, OH 45409
 Universal 1 Credit Union
 1 River Park Drive
 Dayton, OH 45409
 US Attorney General
 200 W. 2nd St.
 Dayton, OH 45402
 US Attorney General
 Justice Dept.-Tax Division
 PO Box 55
 Washington, DC 20044
 Webbank/Fingerhut
 6250 Ridgewood Road
 Saint Cloud, MN 56303
 Wells Fargo Bank
 3476 Stateview Blvd
 Fort Mill, SC 29715
 Wells Fargo Home Mortgage
 1 Home Campus
 Des Moines, IA 50328
 Weltman Weinberg Reis
 3705 Marlane Dr
 Grove City, OH 43123

 Wells Fargo Bank NA
 c/o Michael V. Bradford, President
 101 North Phillips Avenue
 Sioux Falls, SD 57104

 Snap On Credit LLC
 950 Technology Way
 Suite 301
 Libertyville, IL 60048

and (iii) by method of service as required by Bankruptcy Rule 7004 (certified mail)

 Universal 1 Credit Union
 1 River Park Drive
 Attn: Loren Rush, CEO
 Dayton, OH 45409

                                                                            Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
            Case 3:19-bk-32911                            Doc 11      Filed 09/24/19 Entered 09/24/19 09:35:43           Desc Main
                                                                     Document     Page 15 of 15
MANDATORY FORM PLAN (Revised 01/22/2018)
Mariner Finance LLC
Attn: Josh Johnson, CEO
8211 Town Center Drive
Nottingham, MD 21236
Capital One Bank
c/o Richard D. Fairbank CEO
1680 Capital One Drive
McLean, VA 22102
Wells Fargo Bank NA
c/o Michael V. Bradford, President
101 North Phillips Avenue
Sioux Falls, SD 57104
United States of America
Secretary of Housing & Urban Development
451 Seventh Street SW
Washington, DC 20410

 United States of America
 Secretary of Hud
 c/o US Attorney
 200 West Second Street, Suite 600
 Dayton, OH 45402
 Snap On Credit LLC
 c/o Chad Sheets, Vice President
 950 Technology Way
 Suite 301
 Libertyville, IL 60048


                                                                                     /s/ Wayne P. Novick/Elizabeth M. Chinault
                                                                                     Wayne P. Novick/Elizabeth M. Chinault 0030248/00767
                                                                                     2135 Miamisburg-Centerville
                                                                                     Centerville, OH 45459
                                                                                 Ph: 937-436-2606
                                                                                 Fx: 937-436-4602
                                                                                     gratefullawyer2@gmail.com




                                                                            Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
